Case 1:18-cv-20394-RNS Document 110-1 Entered on FLSD Docket 07/08/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        Case No.: 18-20394


  UNITED STATES OF AMERICA ex rel.
  DEREK LEWIS and JOEY NEIMAN
                        Plaintiff,


  v.

  COMMUNITY HEALTH SYSTEMS,
  INC. et al.
                    Defendant.


                            CERTIFICATION OF COLETTE G. MATZZIE

             Colette G. Matzzie, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have studied the

  Local Rules of the United States District Court for the Southern District of Florida; and (2) I am a

  member in good standing of the District of Columbia Bar, and the United States District Court for

  the District of Columbia; and (3) I have not filed three or more motions for pro hac vice

  admission in this District within the last 365 days.

                                                 /s/ Colette G. Matzzie
                                                 Colette G. Mattzie




  597660.1
